In the petition for rehearing it is suggested that this Court, from the record, make a proper allowance to appellant for its services as administrator. It appears that the court below denied compensation on the theory that the will was held bad. Whether this is true or not the record is not in such shape that we feel that we would be assured in making such allowance. *Page 450 
It is also suggested on rehearing that the Court overlooked the question raised by the cross assignment of the appellees. The cross assignments raised the question of the validity of the approval of an accounting by the County Judge.
We did not overlook this and other questions raised by the cross assignments. From the record we were not and are not now convinced that the appellant exceeded the authority given him in the will. On a re-examination of the record, we have decided to reverse the judgment below without prejudice to the appellees to raise and litigate the questions involved in the cross assignments in the proceedings to determine what amount of compensation should be allowed the appellant.
It is so ordered.
ELLIS, P. J., and TERRELL, and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.
                   ON PETITION FOR REHEARING.